Citation Nr: 0330063	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a perforated left eardrum.

2.  Entitlement to a compensable evaluation for defective 
hearing.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In an May 1999 decision, the Board denied a compensable 
evaluation for the residuals of a perforated left eardrum and 
for defective hearing.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  The appellant and VA entered into a 
joint motion to vacate the May 1999 decision and remand the 
case to afford the veteran an opportunity to testify before a 
member of the Board.  By an August 2000 order, the Court 
granted the joint motion.

The veteran testified before the undersigned member of the 
Board in July 2001.  A transcript of this hearing is now of 
record.  The Board then remanded this case in December 2001 
for additional development.  The RO returned the case to the 
Board in September 2003.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a January 2002 letter addressing the VCAA, this letter 
informed the veteran of the evidence necessary to prove a 
claim for service connection rather than his claims for 
higher disability ratings, which are presently on appeal.  
The Board no longer has authority to attempt to cure VCAA 
deficiencies.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, a remand in necessary to ensure compliance with 
the provisions of the VCAA, VA implementing regulations, and 
the Court's decision in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Court has made it clear that, where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In the December 2001 Remand, the Board 
requested that the claims folder "must" be made available 
to the examiner.  According to the March 2002 VA report, the 
audiologist noted that the veteran's claims folders were not 
available for review.  Accordingly, the Board concludes that 
the RO should schedule another examination in this matter.  
See 38 C.F.R. §§ 20.702, 20.704 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

?	Particularly, the RO must notify 
the veteran as to what evidence 
is needed to support the claim, 
what evidence VA will develop, 
and what evidence the veteran 
must furnish to warrant a 
compensable rating for defective 
hearing and/or for residuals of a 
perforated left eardrum.  

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of the residuals of the left 
eardrum perforation and of the defective 
hearing.  The claims file must be made 
available to the examiner.  The examiner 
should identify all pathology affecting 
the veteran's ears or hearing.  All 
indicated tests and studies should be 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion as to what manifestations may be 
attributed to the left eardrum 
perforation.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

